DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 and 11/18/2021 has been considered by the examiner. 
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-17, 21 and 22) in the reply filed on 5/16/2022 is acknowledged. Thus claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, 13, 19, 20, 21 and claims dependent thereupon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in various claims (claims 1, 2, 5, 9, 13, 19, 20 and 21) causes confusion to what the actual value is, how close or far (i.e. delta) is associated with the term "about". For example, the office raises the question for claim can a radius of 10 mm be "about 5mm" or can range of 0.3 mm be "about 1.5 mm" thus office request clarification on what the length, angle, etc. is associated when claiming "about", thus creating ambiguity. The office will give the broadest reasonable interpretation regarding these claims

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ai et al. US Pub 2020/0166974.
Regarding claim 1, Ai discloses, 
 A display device (figures 1, 9-11) comprising: 
a display module (figures 9-11, element 14) comprising a first non-folding area (figure 1, the area corresponding to element 14a, in figure 10 area of element 12p), a second non-folding area (fig. 1, the area corresponding to element 14C, in figure 10, area of element 12p), and a folding area (fig 1. area corresponding to 14b) disposed between the first non-folding area and the second non-folding area (as seen in figure 1, 10-11), the first non-folding area, the second non-folding area, and the folding area being arranged in a first direction (Fig 1, first direction along the long axis such as it is same as where element 14a-c are indicated, similar to first direction of present application DR1); 
a first support (figure 9-10, left side of fig 10, element 12p and 12f) disposed below the first non-folding area;
a second support (figure 9-10, right side of fig 10, element 12p and 12f) disposed below the second non-folding area; and 
a hinge(fig 19-20, biaxial hinge shown and figure 33, element 130) including a biaxial rotation shaft (as seen in figure 20 and 33) disposed between the first support and the second support, the biaxial rotation shaft extending in a second direction intersecting the first direction (fig 1, the second direction indicated by axis 22), wherein the folding area has a curvature radius (figure 9-11, radius R; paragraph 77 describes the curvature radius between 0.5mm to 5 mm which falls within the range) in a range of about 1.5 mm to about 5.0 mm when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft (as seen in fig 10).
Regarding claim 3, Ai discloses, 
wherein the folding area comprises: 
a curved part bent (figure 10, where element 14 is indicated is the curved part bent, similar to figure 8, element CSP of present application) to have the curvature radius when the display module is folded; 
a first extension part (the section indicated between 12f and 54 of element 14, fig 10; similar to EX1 of figure 8 of present application) bent from the first non-folding area to extend to the curved part; and 
a second extension part (the section indicated between 12f and 54 of element 14, fig 10; similar to EX2 of figure 8 of present application) bent from the second non-folding area to extend to the curved part, 
wherein a distance (fig. 10, shows the distance between the non-folding area is smaller than the curvature radius, this is similar to figure 8 element DT of present application) between the first non-folding area and the second non-folding area is less than the curvature radius of the curved part of the folding area when the display module is folded.
Regarding claim 4, Ai discloses, 
 wherein the first extension part and the second extension part are symmetric when the display module is folded (fig 10, the two extension parts as described in claim 3 are symmetric in folded configuration), and 
the first extension part forms an acute angle with a first reference line extending from the first non-folding area to the curved part in a same direction as an extension direction of the first non-folding area when the display module is folded (figure 10 similar configuration as of figure 8-9 of present application, furthermore when taking the reference line as described this angle is acute, similar to angle in figure 8).
Regarding claim 6, Ai discloses, 
 further comprising: a first support plate (figure 10, the structure indicated by left side 12f, similar to figure 8, element SPT1_1 of present application) disposed between the first support and the first non-folding area; and 
a second support plate (figure 10, the structure indicated by right side 12f, similar to figure 8, element SPT1_2 of present application) disposed between the second support and the second non- folding area,
wherein the first support plate extends below the first extension part and the curved part (as seen in figure 10, the support plate part is below the curved part of the display 14), the second support plate extends below the second extension part and the curved part  (as seen in figure 10, the support plate is below the curved part of the display 14), and the first support plate is spaced apart (figure 10 the support plates apart from one another, similar to figure 8) from the second support plate below the curved part.
Regarding claim 7, Ai discloses, 
 wherein the first support plate and the second support plate are attached to the first non-folding area, the second non-folding area, the first extension part, and the second extension part (as seen in figure 10, the support plates 12f as described in previous claim(s) are respectively* attached to the first non-folding area, the second non-folding area, te first extension part and the second extension part), and 
the first support plate and the second support plate are not attached to the curved part (as seen in figure 10, the support plates are not attached to the curved part).
Regarding claim 8, Ai discloses, 
wherein the first support plate is bent at a boundary between the first non-folding area and the first extension part when the display module is folded (as seen in figure 10, the first support plate left 12f, is bent at the boundary between the first non-folding area and the first extension part of the display similar to figure 8-9 of the present application), and the second support plate is bent at a boundary between the second non-folding area and the second extension part when the display module is folded (as seen in figure 10, the second support plate right 12f, is bent at the boundary between the second non-folding area and the second extension part of the display similar to figure 8-9 of the present application).
Regarding claim 11, Ai discloses, 
wherein the first support (Fig. 10, indicated by 12F extend below the first extension part as described in claim 3, such that the extension part is the region between 13f and 54 of element 14) extends below the first extension part, the second support extends below the second extension part (Fig. 10, indicated by 12F extend below the second extension part as described in claim 3, such that the extension part is the region between 13f and 54 of element 14),
 a top surface of the first support facing the first extension part has a first inclined surface in a plan view (as seen in figure 21, below element 54 and the dotted line of 12f'' is where  the incline is provided in the first support facing the first extension part, similar to SLP1 of present application), and a top surface of the second support facing the second extension part has a second inclined surface in the plan view (as seen in figure 21, below element 54 and the dotted line of 12f'' but on the top side where element 90 R is indicated, is where the incline is provided in the first support facing the first extension part, similar to SLP2 of present application).
Regarding claim 17, Ai discloses, 
Wherein the first non-folding area faces the second non-folding area when the display module is in-folded (as seen in figures 4 and 31, the two non-folding areas face each other when the display module is in-fold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. US Pub 2020/0166974.
Regarding claim 2, 
Ai teaches the folding area has a length (figure 10, length of the folding area from the area adjacent to element 54 of left side to the right side element 54) in some range in the first direction when the display module is unfolded (figure 1, 9-10).
Ai does not teach the length in a range of about 35 mm to about 45 mm. However, providing a specific range is not new in the art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the folding area length to be about 35 mm to about 45 mm since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, providing such range will ensure that there is enough length for the hinge component and the supports to be bend. 
Regarding claim 5, 
AI teaches the acute angle as described in claim 4. 
Ai does not teach the acute angle is in a range of about 6.5 degrees to about 12.5 degrees.  However, providing a specific range is not new in the art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the acute angle to be in a range of about 6.5 degrees to about 12.5 degrees since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, providing such range will ensure that the display device is not bent and prevents it from being crack (paragraph 77 of Ai). 
Regarding claim 9,
Ai teaches each of the first support plate and the second support plate has a thickness (figure 10, the support plates 12Fs have thickness similar to the thickness TH1 as shown in figure 8 of present application) in some range in a third direction perpendicular to a plane defined by the first and second directions when the display module is unfolded.
Ai does not teach the thickness range of about 80um to about 150um. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the thickness a range of about 80um to about 150um since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, providing such range will ensure that the display device received the desired level of support to the display module.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. US Pub 2020/0166974 in view of Park et al. US Pub 2018/0088631.
Regarding claim 10,
Ai teaches the display device comprising display module as seen in figure 1. 
Ai does not teach a black coating layer coated on each of a top surface of the first support plate and a top surface of the second support plate; a first cushion layer disposed below the first support plate; and a second cushion layer disposed below the second support plate. However, providing a black coating layer and a cushion layer is not new in the area of display device. 
Park in similar field of display device teaches a black coating layer coating on top of surface of a layer(figure 8, element 315 layer 341) and a cushion layer (element 320, figure 8) provided below the layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park of having a blacking coating layer and cushion layer such with the first and second support plate of Ai such that a black coating layer coated on each of a top surface of the first support plate and a top surface of the second support plate and a first cushion layer disposed below the first support plate and a second cushion layer display below the second support plate of Ai, such modification will ensure the support plates are provided on the lower end in the case of the display device and thus protecting the display module, additionally providing black coating layer will provide light absorbing characteristic for the display, thus providing better image quality.

Claim(s) 1, 3, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent 9348450 in view of Ai et al. US Pub 2020/0166974.
Regarding claim 1, Kim teaches, 
 A display device (figures 1-9) comprising: 
a display module (Fig. 2, element 100) comprising a first non-folding area (figure 2, are corresponding to 111), a second non-folding area (fig. 2, the area corresponding to element 113), and a folding area (fig 2. area corresponding to 115) disposed between the first non-folding area and the second non-folding area (as seen in figure 1-2), the first non-folding area, the second non-folding area, and the folding area being arranged in a first direction (Fig 1, along the dotted line I, which is corresponding to the Y axis by the scale shown in Kim, similar to first direction of present application DR1); 
a first support (figure 2-9, element 300) disposed below the first non-folding area;
a second support (figure 2-9, element 400) disposed below the second non-folding area; and 
a hinge (figs 2-7, specifically figure 2, with hinge 600, hinge cover 700) including a biaxial rotation shaft (as seen in figure 1-7, specifically fig. 2, 5 and 7) disposed between the first support and the second support, the biaxial rotation shaft extending in a second direction intersecting the first direction (fig 2, the second direction indicated by axis X, which is shorter side of the display device of Kim), wherein the folding area has a curvature radius (figure 9e, curvature radius shown such that near the region of indication of element p1) having some value when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft (as seen in fig 9a-e, specifically folded configuration of fig 9e).
Kim in similar field does not teach the curvature radius in a range of about 1.5 mm to about 5.0 mm. However, providing specific curvature radius in a display device is not new. 
Ai in similar field of foldable display device teaches the folding area (fig 1. area corresponding to 14b) has a curvature radius (figure 9-11, radius R; paragraph 77 describes the curvature radius between 0.5mm to 5 mm which falls within the range) in a range of about 1.5 mm to about 5.0 mm when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft (as seen in fig 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the curvature radius of Kim such that the curvature radius falls within the range of 1.5 mm to about 5.0 mm when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft as taught by Ai, such modification will prevent metal lines and other thin-film structures in display module from becoming damaged (paragraph 77). 
Regarding claim 3, Kim as modified by Ai teaches, 
wherein the folding area comprises: 
a curved part bent (figure 9e, shows the curved part bent of the display module 100, which is between P2, similar to element CSP of figure 8 in present application) to have the curvature radius when the display module is folded; 
a first extension part bent (figure 9e, similar to present application fig 8, such that the extension part bent is adjacent to element 527/517, similar to element EX1/Ex2 of present application) from the first non-folding area to extend to the curved part; and 
a second extension part bent (figure 9e, similar to present application fig 8, such that the extension part bent is adjacent to element 527/517, similar to element EX1/Ex2 of present application) from the second non-folding area to extend to the curved part, 
wherein a distance between the first non-folding area and the second non-folding area is less than the curvature radius of the curved part of the folding area when the display module is folded (fig. 9e, shows the distance between the non-folding area (i.e. between 111 and 113) is smaller than the curvature radius, this is similar to figure 8 element DT of present application).
Regarding claim 11, Kim as modified by Ai teaches, 
wherein the first support extends below the first extension part (figure 2 and 9a, shows the first support 300 extends below the first extension part as described in claim 3), 
the second support extends below the second extension part (figure 2 and 9a, shows the first support 300 extends below the first), 
a top surface of the first support facing the first extension part has a first inclined surface in a plan view (as seen in fig. 9a, the top surface of the first support 300 facing the first extension part has a first inclined surface (i.e. where element 810 is disposed)), and 
a top surface of the second support facing the second extension part has a second inclined surface in the plan view (as seen in fig. 9a, the top surface of the second support 400 facing the first extension part has a second inclined surface (i.e. where element 810 is disposed)).
Regarding claim 12, Kim as modified by Ai teaches,
further comprising: 
a first wing plate (figures 2, 9a-e, element 510, disposed between the first extension part and the first inclined surface and rotatably connected to the first support at the rotation point 517, similar to figure 16 of present application, element WPT1) disposed between the first extension part and the first inclined surface of the top surface of the first support and rotatably connected to a portion of the first support, wherein the portion of the first support overlaps a boundary between the first non- folding area and the first extension part in a plan view (figure 2, 9a and 9e); and 
a second wing plate (figures 2, 9a-e, element 520, disposed between the first extension part and the first inclined surface and rotatably connected to the first support at the rotation point 527, similar to figure 16 of present application, element WPT2) disposed between the second extension part and the second inclined surface of the top surface of the second support and rotatably connected to a portion of the second support, wherein the portion of the second support overlaps a boundary between the second non-folding area and the second extension part in a plan view (figure 2, 9a and 9e),
wherein the first wing plate and the second wing plate rotate with respect to a first rotation shaft (element 517, figures 9a-e) and a second rotation shaft (element 527, figures. 9a-e) extending in the second direction.
Regarding claim 13, Kim as modified by Ai teaches,
wherein the second wing plate is symmetric to the first wing plate (as seen in figure 9a and 9e, the wing plates 510/520 symmetric), 
the second inclined surface of the top surface of the second support is symmetric to the first inclined surface of the top surface of the first support (the two inclined surface are symmetric as seen in figures 9a and 9e), 
a distance between the first wing plate and the first inclined surface of the top surface of the first support increases in a direction toward the curved part when the display module is unfolded (as seen from 9e to 9a, as the display module gets to configuration of 9a the distance between the win plate and the inclined surface is increased, similar means as of present application), and the first inclined surface of the top surface of the first support forms an angle (angle being formed since it is inclined surface, similar to present application) in a range of about 6.5 degrees to about 12.5 degrees with the first wing plate when the display module is unfolded.
Kim as modified does not explicitly teach the angle is in a range of about 6.5 degrees to about 12.5 degrees with the first wing plate when the display module is unfolded. However, providing a specific range is not new in the art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the angle to be in a range of about 6.5 degrees to about 12.5 degrees since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, providing such range will ensure that the display device is not bent and prevents it from being crack.
Regarding claim 14, Kim as modified by Ai teaches,
wherein the first wing plate contacts (figure 9e, the first wing plate 510, is in contact with the first inclined surface as described above, i.e. the region where element 810/820 is indicated) the first inclined surface of the top surface of the first support, and 
the second wing plate contacts (figure 9e, the second wing plate 520, is in contact with the second inclined surface as described above, i.e. the region where element 810/820 is indicated) the second inclined surface of the top surface of the second support upon a stress of the folding area when the display module is folded (figure 9e).
Regarding claim 15, Kim as modified by Ai teaches,
wherein the hinge comprises: a cover part (figures 2, 9a-e, element 700) disposed between the first support and the second support and below the first wing plate and the second wing plate; 
a first rotation unit (figure 2, 5, 9a-e, element 610, specifically figure 5, the element indicated by 613) and a second rotation unit (figure 2, 5, 9a-e element 620, specifically figure 5, the element indicated by 623) connected to opposite ends of the cover part in the second direction; and
a plurality of hinge parts (figure 2, 5, 9a 93, element indicated by 611, which is similar to element HGP of present application, fig 12) connected to opposite sides of the first support and the second support in the second direction, and the first rotation unit and the second rotation unit (as seen in figure 2 and assembled configuration of figure 9a, hinge parts connected to opposite sides of the supports and rotation units), 
wherein the cover part includes a groove (figure 2, 6, 9a, 9e, figure 6 shows the cover details and the groove where element 750 is indicated) facing the curved part and extending in the second direction, and the biaxial rotation shaft overlaps the curved part and the groove in a plan view (as seen in figure 2 and 9a-e).
Regarding claim 16, 
 a side of the first wing plate and a side of the second wing plate facing each other (as seen in figure 9e, a side of first wing plate 510 and side of the second wing plate face each other, similar to figure 17 of present application), and a central portion (as seen in figure 9d-e, the central portion of the curved part of the display module is placed in the groove of the cover 700, similar to figure 17 of present application) of the curved part are disposed in the groove when the display module is folded.
Regarding claim 17, 
Wherein the first non-folding area faces the second non-folding area when the display module is in-folded (as seen in figure 9e, the two non-folding areas face each other when the display module is in-fold).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent 9348450 in view of Li CN 109461381 A.
Regarding claim 21, Kim teaches, 
 A display device (figures 1-9) comprising: 
a display module (Fig. 2, element 100) comprising a first non-folding area (figure 2, are corresponding to 111), a second non-folding area (fig. 2, the area corresponding to element 113), and a folding area (fig 2. area corresponding to 115) disposed between the first non-folding area and the second non-folding area (as seen in figure 1-2), the first non-folding area, the second non-folding area, and the folding area being arranged in a first direction (Fig 1, along the dotted line I, which is corresponding to the Y axis by the scale shown in Kim, similar to first direction of present application DR1); 
a first support (figure 2-9, element 300) disposed below the first non-folding area; and
a second support (figure 2-9, element 400) disposed below the second non-folding area; 
Wherein the display module is folded by rotation of the first support and the second support with respect to biaxial rotation shafts (as seen in figures 1-9, specifically 2, 5, 7 hinge 600 is a biaxial rotation) disposed below the folding area (fig 9a),
Wherein the folding area comprises:
a curved part bent (figure 9e, shows the curved part bent of the display module 100, which is between P2, similar to element CSP of figure 8 in present application) to have a predetermined curvature radius ((figure 9e, curvature radius shown such that near the region of indication of element p1) when the display module is folded; 
a first extension part bent (figure 9e, similar to present application fig 8, such that the extension part bent is adjacent to element 527/517, similar to element EX1/Ex2 of present application) disposed between the first non-folding area and the curved part; and 
a second extension part bent (figure 9e, similar to present application fig 8, such that the extension part bent is adjacent to element 527/517, similar to element EX1/Ex2 of present application) disposed between the second non-folding area and the curved part, 
Wherein the folding area has a length (length of the folding area) in the first direction when the display panel is unfolded, and
Wherein the first extension part form an angle (as seen in figure 9e, the angle between the line P1 and P2 is the angle, similar to theta provided in the present application) with a first reference line extending from the first non-folding area to the curved part in a same direction as an extension direction of the non-folding area when the display is folded. 
Kim does not teach the folding area has a length in a range of about 35 mm to about 45 mm in the first direction when the display panel is unfolded, and the first extension part form an angle in a range of about 6.5 degree to about 12.5 degree. However, providing a specific range is not new in the art. 
Li in similar field of flexible display device teaches the folding area has a length in a range of about 35 mm to about 45 mm (abstract discloses the bending region greater than 20 mm, thus the range of about 35 mm to about 45 mm falls within this range) in the first direction when the display is in unfolded. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the length of the folding area of Kim be within the range of about 35 mm to about 45 mm as taught by Li since providing a length in that range (i.e. greater than 20mm as taught by Li) such would prevent bending broken, prevents wiring bending region from being damaged and improves the display performance of the display  (at least abstract of Li). 
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the acute angle as taught by Kim to be in a range of about 6.5 degrees to about 12.5 degrees since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, providing such range will ensure that the display device is not bent and prevents it from being crack (paragraph 77 of Ai). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent 9348450 in view of Li CN 109461381 A further in view of Ai et al. US Pub 2020/0166974.
Regarding claim 22, 
Kim teaches the curved part of the folding area is bent to have a predetermined curvature radius (as seen in figure 7 and 9e, the curved part where element p1 is indicated has some value of radius). 
Kim in similar field does not teach the curvature radius in a range of about 1.5 mm to about 5.0 mm. However, providing specific curvature radius in a display device is not new. 
Ai in similar field of foldable display device teaches the folding area (fig 1. area corresponding to 14b) has a curvature radius (figure 9-11, radius R; paragraph 77 describes the curvature radius between 0.5mm to 5 mm which falls within the range) in a range of about 1.5 mm to about 5.0 mm when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft (as seen in fig 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the curvature radius of Kim such that the curvature radius falls within the range of 1.5 mm to about 5.0 mm when the display module is folded by a rotation of the first support and the second support with respect to the biaxial rotation shaft as taught by Ai, such modification will prevent metal lines and other thin-film structures in display module from becoming damaged (paragraph 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841